PER CURIAM.
The appeal is from an order overruling a general demurrer to the complaint.
It was alleged that the plaintiff, Haarstad, took one Peterson, who was afflicted with deforming rheumatism, to the so-called Gates Sanitarium, in the city of Minneapolis, and that the defendant, Gates, then examined Peterson and represented to the plaintiff that he (Gates) was a physician skilled and experienced in the treatment of persons suffering from diseases and physical infirmities, and was possessed of a certain secret power to cure diseases; that he was able to and could cure said Peterson of said deforming rheumatism ; that said Peterson was afflicted with a curable disease, and that the defendant was possessed of the knowledge, skill, and power to cure said Peterson of said disease; that defendant employed a special form of treatment of said diseases, and that, if plaintiff would pay the defendant the sum of $500 and would pay the board of said Peterson and his attendant, defendant could and would cure said Peterson of said disease; that said representations and each of them were false; that defendant made such representations, knowing them to be false, and with the intent to deceive plaintiff and induce him to pay thé money as hereinafter alleged; and that the plaintiff, believing such representations to be true, and relying thereon, was thereby induced to and did pay defendant, prior to January 1, 1908, the sum of $757; that by reason of the foregoing facts plaintiff has been damaged in the sum of $800.
The complaint is far from being a model, but it states a cause of action, and the trial court properly overruled the demurrer.
Order affirmed.